Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The amended claim(s) 16, 22 recite(s) data processing/calculation generally linked to a control device/calculation unit or general purpose computer. This judicial exception is not integrated into a practical application because it adds insignificant extrasolution activity to the abstract idea and relates to mere data gathering such as calculating/correlating/multiplication of data which is conventional in the field of information processing. When considered as a whole, the claim amounts to nothing more than a purely conventional computerized implementation of applicant’s formula. See MPEP 2106.01, 2014 Interim Guidance on Patent Subject Matter Eligiblity (https://www.federalregister.gov/documents/2014/12/16/2014-29414/2014-interim-guidance-on-patent- subject-matter-eligibility). The thrust of the amendments in the independent claims is directed towards the calculations. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims does not effect a transformation or reduction of a particular article/workpiece to a different state or thing, such as linkage with an improved etch on a substrate or generating a high quality plasma in a reactor, nor does it appear to add unconventional steps that confine the claim to a particular useful application, or other substantive, practically and tangibly meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Based on the 101 interim eligibility guidance, the claim recites data processing generally linked to a control/calculation unit/computer. This judicial exception is not integrated into a practical application because it adds insignificant extrasolution activity to the abstract idea and relates primarily to mere data calculation and correlation of plasma condition, time 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. The applicant asserts that claim 16, 22 do not recite a mental process because it does not recite any "observations, evaluations, judgments, and opinions" in connection with the human mind. He further asserts without explanation that the human mind cannot practically “correct a condition for said plasma processing for each of said one or more samples in a first lot based on a waiting time and a content of plasma processing for a second lot…to select from a plurality of conditions for plasma processing a condition for said plasma processing for each of said one or more samples in a first lot based on a waiting time and a content of plasma processing for a second lot”. Per MPEP 2106.04(a2)IIIc, the claim recites a control unit/generic computer performing a mental process and gives some examples, for example, in re Benson, which cites a relatively more complex/abstract process related to a mathematical conversion process than the cited claim language above, which is quite general/broad. “Correct a condition for said plasma processing for each of said one or more samples in a first lot based on a waiting time and a content of plasma processing for a second lot” could most certainly be performed in a mind as a mental exercise. For example, assuming a human knows an elementary two variable correction equation, e.g. y=mx+b, to correct a set condition or value for power for all the wafers based on a given a waiting time value and given a “content” value for a second lot processing, he is capable of calculating the value. Furthermore, the claims also explicitly cite abstract ideas in the form of mathematical concepts, in the form of mathematical calculations and relationships, MPEP 2106.04a2(IA,C), such as, “to calculate a first correction amount for the condition for plasma processing for the sample using the waiting time and a control model… calculate a second correction amount for the condition for plasma processing for the sample using the first correction amount, a stored history coefficient of a plasma processing condition for the second lot, and a stored history coefficient regarding a number of sheets of samples of the second 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718